AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                         '---­
                                                                                                       Judgment - Page __7        of        8
DEFENDANT: Christopher Richard Mundt
CASE NUMBER: CR 17-132-BLG-SPW
                                               CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  .JVT A Assessment*                                       Restitution
 TOTALS            $ 100.00                     $                              $                           $ 400.00


 D The detem1ination of restitution is deferred until ---- . An Amended Judgment in a Criminal Case (AO 245C) will be entered
   after such determination.

 0 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority orper or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                       Total Loss**            Restitution Ordered           Priority or Percentage
  M.E.                                                                                                     $175.00

  C.F.                                                                                                     $225.00




TOTALS                                         0.00
                                      $ ----------                                    400.00
                                                                             $ ----------


 0     Restitution amount ordered pursuant to plea agreement S

 0     The defendant must pay interest on restitution and a fine of more than £2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to I 8 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 [tj   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        � the interest requirement is waived for the            D fine    [tj restitution.

        D the interest requirement for the          D    fine    D   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters I 09A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, I 996.
